GALBREATH, Judge
(dissenting).
After a careful study of the proof set forth in the record before us in this appeal from the Lewis County Criminal Court, I am of the opinion the trial judge should have granted the motion made on behalf of the plaintiff in error to direct a verdict of not guilty.
The Presentment charged:
“The Grand Jurors for the State of Tennessee, duly elected, empaneled, sworn and charged to inquire for the body of the County of Lewis, and the State aforesaid upon their oath aforesaid, present that Lynn Pope heretofore, to-wit, on the 3rd day of December 1973, before the finding of this indictment, in the county aforesaid, unlawfully, knowingly and willfully did oppose one James Johnston and one Kenneth Mash, duly appointed, qualified and acting police officers of the City of Hohenwald, Tennessee, who were then and there arresting Kenneth Jackson and Michael Cross for the offense of breaking into a bank in the city of Hohenwald, being committed then and there in the presence of said officers, said opposing said officers consisted of holding the arm of Officer Johnston and causing confusion by shouting and otherwise attempting to hinder said officers in making said arrest; against the peace and dignity of the State.
There was no proof adduced that the officers were in the process of arresting either Kenneth Jackson, Michael Cross or any other person at the time the defendant offered his services to officers surrounding a bank in Hohenwald which one or more of the defendant’s friends were suspected of having entered earlier following a party attended by the defendant and a group of young friends. Michael Cross had been arrested earlier and there is nothing in the record to suggest that the defendant’s rather persistent and concededly troublesome efforts to aid the police interfered in any manner in that accomplished fact. Cross had run out of the bank building with an unidentified companion and had been arrested and placed in a police car. While I agree with the majority that the arrest of a resisting suspect is a continuing procedure until the resistance is overcome, surely under the circumstances of this case the arrest of Cross had been completed. There is no *61intimation that the defendant’s actions were intended in any manner to obtain the release from custody of Cross. On the contrary it must be conceded that they were designed ultimately to bring about the arrest of another friend of the defendant since both he and the officers thought there was a good possibility that Kenneth Jackson was in the building. However, there is no showing in the record that he was or that any interference was made by anyone in the officers’ attempt to arrest Jackson, if indeed such an attempt was made.
The proof does show that the defendant was ordered to leave a number of times, together with other occupants of an automobile in which they came to the scene and left at least three times before the defendant returned a fourth time and was arrested, but outside of admitted loud talking and profanity on the part of the defendant nothing is found in the proof that would constitute an interference with the officers in making arrests of anyone as charged in the presentment.
Undoubtedly, it is wise in most instances for one to accede to a request of a policeman or fireman to clear an area of potential danger, but if a citizen chooses to risk the chance of harm by dashing into a burning building in a foolhardy rescue attempt or to engage in efforts to persuade a person suspected of crime concealing himself in a building to give himself up to lawful authority, this would hardly constitute a crime. Far from interfering with efforts that might have been made to arrest one who may have been hiding from police in the bank building, it would appear that the defendant was trying to get such a person, if he was in the bank, to come out peaceably. It is regrettable that more citizens do not offer their cooperation and assistance to police. In any event, we have not yet reached a state in our hopefully free society where citizens may be ordered off the public streets at the whim of a police officer. It has been observed that there are only two forms of society in the world — those in which the people are subservient to police and those in which the police are subservient to the people. We have embraced the latter concept of government.
Proof was offered by the State that the defendant as he was being led by the arresting officer to a police car “grabbed” another officer by the arm, but there was no averment that this brief touching was for the purpose of obstructing either of the policemen present in the performance of their duties, and specifically in making the arrests the presentment charges he hindered. It could just as well have been an effort to attract the officer’s, whose arm was taken hold of, attention to what the defendant considered an unwarranted interference with his legitimate efforts to assist law enforcement officers and secure the apprehension of whomever might have been in the bank without bloodshed as he made plain was his purpose.
I would not, under the absence of proof in this case of any illegal action on the part of the defendant, permit him to be incarcerated for eleven months and twenty-nine days as sentenced. It may be, as the District Attorney General intimated in cross examination of the defendant, that he was involved in the breakin of the bank or had at least known his friends were planning such unlawful activity. He was not charged in the presentment with participation in that crime, and the State should not, in my opinion, be permitted to convict and punish him without proof that a crime was committed and that the defendant was guilty of committing it.
Many citizens find themselves in disagreement with police officers from time to time. To express this disagreement, even in argumentative fashion, is no crime. In reversing a conviction for disorderly conduct based on vocalized disagreement with a policeman the United States Supreme Court said:
“We find no evidence whatever in the record to support these convictions. Just as ‘Conviction upon a charge not made would be sheer denial of due process,’ so *62it is a violation of due process to convict and punish a man without evidence of his guilt.” Thompson v. City of Louisville, 362 U.S. 199, 80 S.Ct. 624, 4 L.Ed.2d 654.
Whatever the jury found reprehensible in the defendant’s conduct was not charged in the presentment, nor in my opinion proscribed by the common law.
I,therefore, respectfully dissent.